Civil action to recover damages for alleged breach of timber and hauling contracts.
Upon denial of liability and counterclaim set up by defendant, there was a verdict and judgment for plaintiff, from which the defendant appeals, assigning errors.
On controverted issues of fact, the jury has responded in favor of the plaintiff. The case seems to have been tried in substantial conformity to the principles of law applicable; and we have discovered no ruling or action of the trial court which we apprehend should be held for reversible error. Even if technical error be conceded, it is regarded as harmless in the light of the whole record. The verdict and judgment will be upheld.
No error.